Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 10/30/2018, assigned serial 16/175,694 and titled “Navigation System with Operation Obstacle Alert Mechanism and Method of Operation thereof.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 02/08/2021 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the patent application publication No. US 2015/0070160 A1 (Davidsson reference) and the patent No. US 10,040,450 B1 (Pal reference).  Davidsson discloses a control system and a method for an autonomous vehicle that has the capability of performing autonomous driving along a route while detecting a fixed or a movable object that exists on the route.  The system includes an arrangement for handover warning, monitoring the vehicle driver and evaluating the vehicle driver’s readiness to assume the act of driving the vehicle.  Davidsson might teach the arrangement for “generating an obstacle handling assessment during an autonomous mode of whether the user vehicle is capable to navigate beyond the route obstacle.”  However, Davidsson is not quite teaching or even 
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662